DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 3 and 5B are not properly labeled.  Reference numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: /’at least one retention mechanism for maintaining” in claims 1, 6, 9, 10, 13, 16, 20 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,625,055. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the patent anticipate claims 1-15 of the present invention.  Similarly, claims 15-19 of the patent anticipate claims 16-21 of the present invention.  Claims 1-15 of the present invention include all of the limitations of claims 1-14 of the patent except claim 1 of the present invention states “at least one sensor” while claim 1 of the patent states “a plurality of longitudinally spaced position sensors.”  One of ordinary skill in the art would recognize that “at least one sensor” would be an obvious variant of “a plurality of longitudinally spaced position sensors” and that the patent limitation anticipates the limitation of the present invention.  Claims 16-21 of the present invention include all of the limitations of claims 15-19 of the patent except claim 16 of the present invention states “at least one sensor” and claim 21 states “at least one other sensor arranged at a predetermined position along the guidewire body” while claim 15 of the patent . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 12, 13, 16, 18, 19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (JP 2010194169) in view of McIff et al (2009/0259296).
Regarding claim 1, Murayama discloses a method of tracking a position of a medical device (stent) relative to a target site of a patient lumen (p.4, para 6 - tracking the position of the marker 36 from outside the body), the method comprising:
providing a trackable guidewire (20) (p.4, para 6 - tracking the position of the marker 36 from outside the body), the guidewire having longitudinally spaced proximal and distal guidewire ends separated by a guidewire body (fig.1, abstract - guidewire 20), at least one sensor (marker 36) configured to provide a signal corresponding to a position in space to an associated tracking system (x-ray) (p.4, para 6 - tracking the position of the marker 36 from outside the body using an X-ray image), the guidewire including at least one retention mechanism (stopper 32) for maintaining the medical device (stent 40) in a predetermined retention position (retaining portion 31) longitudinally along the guidewire body (fig.1, abstract - stent is retained in a stent retaining portion 31 of the guidewire 20 connected to stopper 32);
placing the medical device in the retention position (abstract - stent 40 is retained in a stent retaining portion);
maintaining the medical device in the retention position via the retention mechanism (abstract - integrally fix the stent to the stopper);
placing the distal guidewire end into the patient lumen (p.1, para 4 - a device for guiding a stent to a desired site through a blood vessel, a catheter for inserting a guidewire therein can be used);

determining, by the associated tracking system, a position of the at least one sensor in a coordinate system of the associated tracking system (p.3, para 9 – the marker 36 is made of a material that is opaque to X-rays, by irradiating X-rays from outside the body and observing the image, the position of the marker 36 can be known); and 
determining a relative position of the medical device with respect to geometry of the patient lumen based on the position of the at least one sensor (p.4, para 6 – tracking the position of the marker 36 from outside the body using an X-ray image, and when reaching a desired site, for example, a site with an aneurysm).
Murayama fails to explicitly disclose the guidewire including at least one sensor configured to provide a signal corresponding to a three-dimensional position in space to an associated tracking system; and determining, by the associated tracking system, a three-dimensional position of the at least one sensor in a coordinate system of the associated tracking system.
However, McIff et al teach in the same medical field of endeavor, the guidewire including at least one sensor (abstract, fig.2b – marker coil 302 which is secured to an end portion of a guide member e.g. guidewire 300) configured to provide a signal corresponding to a three-dimensional position in space to an associated tracking system ([0053] - real time data corresponding to positions of the markers as the guidewire is advance, so that the display can provide a real-time representation of the relative positions of the markers in a three-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marker and associated tracking system of Murayama with the marker on the guidewire and tracking a three-dimensional position and relative position of the at least one sensor as it would provide improved stent positioning and locating for applications as set forth in McIff et al ([0012]).
Regarding claim 4, Murayama discloses wherein the guidewire includes at least one stop structure in a predetermined stop position longitudinally along the guidewire body (fig. 1 - stopper 30).
Regarding claim 5, Murayama discloses wherein placing the medical device in the retention position includes preventing, with the stop structure, longitudinal motion of the medical device with respect to the guidewire body (p.6, para 3 – the stent is placed in the stent holding portion/retention portion defined by the guide wire portion 20 by the stopper 30 and the stopper 32).
Regarding claim 6, Murayama discloses wherein maintain the medical device in the retention position via the retention mechanism includes directly engaging the medical device with the retention mechanism (p.6, para 3 - the stent is placed in the stent holding 
Regarding claim 8, Murayama discloses providing an outer sheath having longitudinally spaced proximal and distal sheath ends separated by a sheath body, the sheath body including a sheath lumen in fluid communication with the proximal and distal sheath ends (p.2, para 6 - sheath introducer);
placing at least a portion of the guidewire body within the sheath lumen (abstract – guidewire 20 inserted into a microcatheter portion 12; p.2, para 6 - the microcatheter system described below is replaced with a sheath catheter); and 
maintaining the outer sheath in a predetermined sheath position longitudinally along the guidewire body (fig.1A, guidewire 20 within microcatheter system 10; p.2, para 6 - the microcatheter system described below is replaced with a sheath catheter).
Regarding claim 12, Murayama discloses releasing the medical device from the retention position at the target site (p.4, paras 6 and 7 – the tip of the guide wire is protruded from the microcatheter, a push mode in which the guidewire is pushed and slid and the stent is brought out and expanded at a desired position).
Regarding claim 13, Murayama discloses wherein releasing the medical device from the retention position at the target site includes releasing the medical device via manipulation of the retention mechanism (the claim does not limit the type of “manipulation”, p.4, para 7 - the adhesive of the stop comes into contact with blood and the stent releases in the desired position).

longitudinally spaced proximal and distal guidewire ends separated by a guidewire body (fig.1, abstract – guidewire 20);
a position sensor (marker 36) configured to provide a signal corresponding to a position of the position sensor in a coordinate system of an associated tracking system (x-ray) (p.4, para 6 – tracking the position of the marker 36 from outside the body using an X-ray image); and
at least one retention mechanism for maintaining a medical device (stent) in a predetermined retention position longitudinally along the guidewire body (fig.1, abstract - stent is retained in a stent retaining portion 31 of the guidewire 20 connected to stopper 32); and
at least one stop structure in a predetermined stop position longitudinally along the guidewire body (fig. 1 - stopper 30).
Murayama fails to explicitly disclose a position sensor configured to provide a signal corresponding to a three-dimensional position of the position sensor in a coordinate system of an associated tracking system in response to an electromagnetic field/stimulus.
However, McIff et al teach in the same medical field of endeavor, a position sensor (abstract, fig.2b – marker coil 302 which is secured to an end portion of a guide member e.g. guidewire 300) configured to provide a signal corresponding to a three-dimensional position of the position sensor in a coordinate system of an associated tracking system ([0053] - real time data corresponding to positions of the markers as the guidewire is advance, so that the display can provide a real-time representation of the relative positions of the markers in a three-dimensional space) in response to an electromagnetic field/stimulus ([0044] - electromagnetic 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marker and associated tracking system of Murayama with the marker and tracking a three-dimensional position and relative position of the at least one sensor using an electromagnetic field/stimulus as it would provide improved stent positioning and locating for applications using a commercially available tracking system as set forth in McIff et al ([0012];[0044]).
Regarding claim 18, Murayama discloses wherein the stop structure (30) has a larger maximum lateral stop cross-section than a lateral guidewire (20) cross-section taken of the guidewire body immediately adjacent the stop structure (figures 1b and c).
Regarding claim 19, Murayama discloses wherein the stop structure is integrally formed with the guidewire body (p.3, para 7 - the stopper 30 is fixed to the guide wire portion 20. The term integrally is defined by Merriam-Webster as formed as a unit with another part).
Regarding claim 21, Murayama discloses the invention as claimed and discussed above, but fail to explicitly disclose further comprising at least one other sensor arranged at a predetermined position along the guidewire body.
However, McIff et al teach in the same medical field of endeavor, further comprising at least one other sensor arranged at a predetermined position along the guidewire body (abstract – one or more markers, fig.2b – marker coil 302 which is secured to an end portion of a guide member e.g. guidewire 300). 

Regarding claims 22 and 23, Murayama discloses a system (abstract) comprising:
a trackable guidewire apparatus (fig.1, abstract - guide wire 20) comprising:
longitudinally spaced proximal and distal guidewire ends separated by a guidewire body (fig.1, abstract – guidewire 20);
a position sensor (marker 36) configured to provide a signal (p.4, para 6 – tracking the position of the marker 36 from outside the body using an X-ray image); and
at least one retention mechanism for maintaining a medical device (stent) in a predetermined retention position longitudinally along the guidewire body (fig.1, abstract - stent is retained in a stent retaining portion 31 of the guidewire 20 connected to stopper 32); and
a tracking system (x-ray) configured to provide and to determine a position of the position sensor in a coordinate system of the tracking system (p.4, para 6 – tracking the position of the marker 36 from outside the body using an X-ray image).
Murayama fails to explicitly disclose a position sensor configured to provide a signal in response to an electromagnetic field/stimulus; and a tracking system configured to provide the electromagnetic field/stimulus and to determine a three-dimensional position of the position sensor in a coordinate system of the tracking system; and a computing device programmed to determine a relative position of the medical device with respect to geometry of a patient lumen based on the three-dimensional position of the position sensor and to provide an output visualization to a display representing the relative position of the medical device.
However, McIff et al teach in the same medical field of endeavor, a position sensor (abstract, fig.2b – marker coil 302 which is secured to an end portion of a guide member e.g. guidewire 300) configured to provide a signal in response to an electromagnetic field/stimulus ([0053] - real time data corresponding to positions of the markers as the guidewire is advance, so that the display can provide a real-time representation of the relative positions of the markers in a three-dimensional space); and a tracking system configured to provide the electromagnetic field/stimulus and to determine a three-dimensional position of the position sensor in a coordinate system of the tracking system ([0044] - electromagnetic field EMP type coil marker; [0052] – electromagnetic energy so that the navigation system can provide positional data of the marker in an XYZ coordinate system); and a computing device programmed to determine a relative position of the medical device with respect to geometry of a patient lumen based on the three-dimensional position of the position sensor and to provide an output visualization to a display representing the relative position of the medical device (abstract – monitoring the relative positions of the opening representation and the marker on a display).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marker and associated tracking system of Murayama with the marker and tracking a three-dimensional position and relative position of the at least one sensor using an electromagnetic field/stimulus as it would provide improved stent positioning 
Regarding claim 24, Murayama discloses further comprising at least one stop structure in a predetermined stop position longitudinally along the guidewire body (fig. 1 - stopper 30).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (JP 2010194169) in view of McIff et al (2009/0259296) as applied to claim 1 above, and further in view of Markowitz et al (8,208,991).
Regarding claims 2 and 3, Murayama as modified by McIff et al disclose the invention as claimed and discussed above, but fail to explicitly disclose mapping a three-dimensional position of the at least one sensor in the coordinate system of the associated tracking system; producing a three-dimensional contour of the guidewire in space responsive to the mapped three-dimensional position of the at least one sensor; and correlating the three-dimensional contour of the guidewire with a three-dimensional map of the patient lumen; adjusting a position of at least a portion of the guidewire within the patient lumen responsive to the correlation; and placing the medical device into the predetermined spatial relationship with the target site of the patient lumen.
However, Markowitz et al teach in the same medical field of endeavor, mapping a three-dimensional position of the at least one sensor in the coordinate system of the associated tracking system; producing a three-dimensional contour of the guidewire in space responsive to the mapped three-dimensional position of the at least one sensor (fig.8 – display of related mapping information; col.20, ll.42-47 – as the catheter is moved through the heart, the position sensing unit system can determine or calculate positions and these positions are displayed, as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coordinate system and tracking system of Murayama as modified by McIff et al with mapping, contouring and correlating to assisting in positioning the guidewire within the lumen of Markowitz et al as it would provide anatomical position determination and illustration of mapping as set forth in Markowitz et al.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (JP 2010194169) in view of McIff et al (2009/0259296) as applied to claim 1 and 16 above, and further in view of Schneider et al (2013/0131503).
Regarding claims 7 and 17, Murayama as modified by McIff et al disclose the invention as claimed and discussed above, but fail to explicitly disclose an annular connector on the guidewire body adjacent to the proximal guidewire end, the annular connector being connected to the position sensor, the annular connector for communicating signals between the position sensor and the associated tracking system.
However, Schneider et al teach in the same medical field of endeavor, an annular connector on the guidewire body adjacent to the proximal guidewire end, the annular connector being connected to the position sensor (fig.3, [0033] – the electrical wires of the electromagnetic sensor can be passed through the braided wire tube, at the far end from the sensor, a small connector can be included and is designed to easily decouple from the GTS connector 70), the annular connector for communicating signals between the position sensor and the associated tracking system ([0034] – the GTS can provide visual information regarding the relative position and orientation of the guidewire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission of signals for the associated tracking system of Murayama as modified by McIff et al with the annular connector of Schneider et al as it would provide a wired connection for transmission of position data for guidewire placement as set forth in Schneider et al ([0033];[0034]).
Allowable Subject Matter
Claims 9-11, 14, 15 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a Terminal Disclaimer filed to overcome the Double Patenting Rejection.
Conclusion
examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793